Citation Nr: 0324755	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  02-09 226	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma




THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a back disability.




ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from December 1956 to February 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision.

By letter dated in March 2001, AMVETS notified VA that the 
veteran wished to represent himself and requested that a 
previously executed VA Form 21-22 be revoked.  Because it was 
not clear that AMVETS had advised the veteran of this 
request, the Board notified the veteran of the same by letter 
dated in July 2003.  See 38 C.F.R. § 20.608 (2002).  That 
letter, sent to the veteran's last known address, also gave 
the veteran an opportunity to select another representative.  
Since there is no other designation of representative in the 
file, and considering that the veteran did not respond to the 
July 2003 letter, the Board concludes that he wishes to 
represent himself.  


FINDINGS OF FACT

1.  By a May 1977 rating decision, the RO denied service 
connection for residuals of a back injury; the RO denied an 
application to reopen that claim in November 2000.  The 
veteran did not appeal these denials.

2.  Evidence received since the November 2000 denial is new, 
and is so significant that it must be considered to fairly 
decide the merits of the veteran's claim of service 
connection for a back disability.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a back disability has 
been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted 
because a back injury from a motor vehicle accident in 1959 
progressed into degenerative joint disease.  The veteran also 
contends that his work as a military mechanic aggravated the 
injury.  

The RO initially denied the veteran's claim of service 
connection for residuals of a back injury in a May 1977 
decision.  The RO denied the veteran's applications to reopen 
in February 1998 and November 2000.  The veteran was notified 
of these decisions and of his appellate rights, but did not 
appeal.  Consequently, the Board may now consider the merits 
of the back disorder claim, only if "new and material 
evidence" has been submitted since the time of the last 
prior final adjudication.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).  The Board's jurisdiction to 
reach the underlying claim and adjudicate it de novo depends 
upon whether new and material evidence has been received.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Id.  Further analysis beyond 
that question is neither required nor permitted.  Id. at 
1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  Under 
§ 3.156(a), evidence is considered "new" if it was not of 
record at the time of the last final disallowance of the 
claim and not merely cumulative or redundant of other 
evidence that was then of record.  See also Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a); Hodge v. West, supra.  (The definition 
of what constitutes "new and material" evidence has 
recently been changed, but the new definition applies only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  The veteran's claim to reopen was 
filed before August 29, 2001.)  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The basis of the RO's May 1977 decision was that there were 
no residuals related to the in-service back injury.  In 
November 2000, the RO denied the veteran's application to 
reopen the claim of service connection.  At that time the 
evidence before the RO consisted of service medical records 
showing that the veteran was treated for lumbosacral strain 
after an automobile accident in 1959.  The records also 
showed a physical examination conducted upon retirement that 
revealed no abnormalities.  No other treatment records for a 
back problem were among the service medical records.  

The claims file also contained an April 1977 VA examination 
report reflecting complaints of occasional low back ache made 
worse by damp weather.  A diagnosis of mild complaints of low 
back pain was shown.  An x-ray report showed no significant 
abnormality.  Spondylolysis was noted at L5 without 
spondylolisthesis.

There were also treatment records from the Reynolds Army 
Family Practice Clinic noting a history of old trauma to the 
back dating to 1959.  The veteran complained of having a lot 
of trouble whenever he bent over for long periods.  The 
veteran reported not taking any medication for his joints.  
He biked several miles a day.  Physical examination revealed 
tenderness in the L-4 and L-5 levels of the lumbar spine.  
Range of motion was within normal limits, but there was some 
tenderness with lateral rotation.  The examiner assessed 
chronic low back pain.  X-rays revealed degenerative joint 
disease at the L-3 and L-4 levels.  

Following the November 2000 rating decision, evidence was 
added to the claims file.  A letter from M.H., M.D. related 
that the veteran suffered from chronic low back pain that 
started with the motor vehicle accident in June 1959.  The 
examiner opined that it was likely that the back pain began 
at the time of the motor vehicle accident.  The examiner 
noted that he did not have an ongoing relationship with the 
veteran.  

The Board finds that the evidence associated with the file 
since the November 2000 rating decision is "new" in the 
sense that it tends to demonstrate a fact that was not shown 
before that time, namely, that back pain began with the in-
service injury.  Implicit in this statement is that it has 
been a continuous problem since the injury and was not acute 
and transitory.  38 C.F.R. § 3.156(a).  The Board also finds 
that the evidence is "material" in that it bears directly 
and substantially on a specific matter under consideration, 
that is, the current existence of residuals related to an in-
service back injury.  Id.  The newly received evidence 
reflects that the veteran presently has symptoms of a 
disorder of the back that likely are traceable to the back 
injury during service.  Thus, the evidence is new and 
material, and so significant that it must be considered to 
fairly resolve the claim.  To this extent, the claim is 
granted.  


ORDER

New and material evidence to reopen a claim of service 
connection for a back disability has been received; to this 
extent, the appeal is granted.


REMAND

Having reopened the claim of service connection for a back 
disability, the Board must consider the underlying merits of 
the claim.  Notably, a VA examination addressing the 
existence of a nexus between any present back problems and 
the in-service back injury is not included in the record.  
Further, the January 2001 letter from M.H., M.D., while 
indicating that the onset of the veteran's back pain was 
likely the 1959 motor vehicle accident, does not relate the 
pain to a specifically diagnosed disorder, nor does it relate 
a present disorder to the in-service injury.  Considering 
this state of the evidence, additional development to provide 
the veteran a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 and the duty-to-assist 
regulations, found at 66 Fed. Reg. 45,620-
32 (Aug. 27, 2001), are fully complied with 
and satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In 
particular, the RO should ask the veteran 
to identify any healthcare providers who 
have treated his back since the injury in 
1959.  Attempts to obtain any identified 
records not already associated with the 
claims file, should be made.

2.  After the above development is 
accomplished, the RO should arrange for the 
veteran to be provided a VA orthopedic 
examination of his back.  The examiner 
should review the claims file, and pay 
particular attention to the service medical 
records documenting treatment provided 
after the 1959 motor vehicle accident.  
Further, the examiner's attention is 
directed to the VA examination report dated 
in 1977 and the January 2001 letter from 
M.H., M.D. indicating the onset of pain as 
the 1959 motor vehicle accident.  
Thereafter, the examiner should assess the 
nature of any existing back disorders.  The 
examiner should conduct those tests 
necessary to reach medically reliable 
conclusions as to the nature and etiology 
of the back disorders.  In addition, the 
examiner is asked to provide an opinion as 
to whether any observed back disorder is as 
likely as not related to the 1959 back 
injury.  The examiner should explain his 
rationale and findings.

3.  Having completed the development 
requested above, the RO should review the 
record.  If the benefit sought on appeal 
remains denied, the RO should furnish the 
appellant and his representative a 
supplemental statement of the case and 
allow them an opportunity to respond 
thereto.

After giving the veteran opportunity to respond to the SSOC 
and after expiration of the period for response as set forth 
in 38 U.S.C.A. § 5103(b)(West 2002), if applicable, the case 
should be returned to the Board.  (The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



